—Order of disposition, Family Court, Bronx County (John Hunt, J.), entered February 2, 1998, adjudicating appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, assault in the second degree, grand larceny in the fourth degree and criminal pos*288session of stolen property in the fifth degree, and placed her on probation for a period of 2 years or until her 18th birthday, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations. There was ample evidence establishing the element of physical injury, in that as a result of the attack, the complainant suffered a swollen neck, scratches and pain that limited her mobility for five to seven days (see, People v Guidice, 83 NY2d 630, 636). We have considered and rejected appellant’s remaining claims. Concur—Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.